Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Final Office action in response to communications received November 11, 2021.  Claims 3 and 13 have been canceled.  Claims 1, 4-8, 10, 11, 14-18, and 20 have been amended.  Therefore, claims 1-2, 4-12, 14-20 are pending and addressed below. 

Abstract 
The Replacement to the Abstract filed 11/11/2021 has been reviewed and accepted.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4-9, 11, 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2018/0285544 A1, file date 03/26/2018).  

Claim 1:
With respect to claim 1, Chang et al. discloses a method for providing a service using a device based on an authentication level (execution of adaptive authentication, The face recognition authentication method using the IR face image may be associated for operation with the first authentication level or a second authentication level, the security of which is higher than the security of the first authentication level.  0161) (a server device operating method associated with execution of adaptive authentication, Figure 13), the method comprising:
when a first authentication request to request configuring of a first authentication level for the device is obtained, configuring the first authentication level for the device (the electronic device 100 may output a screen according to the execution of a first application App_1, The first application App_1 may request a first authentication level in response to detecting execution of the specified function, the first authentication level may include authentication based on user face recognition, 0161) (Determine authentication level, Figure 13, 1305);
when an access request to one of a plurality of services provided using the device is obtained, determining whether the first authentication level for the device matches the access request (The processor 120 may perform authentication based on face recognition corresponding to the first authentication level, based on the obtained color face image., 0162)(the processor 120 may change and perform the authentication method according to the authentication level that the execution-requested application or the server device 200 requests, in association with the context information of the electronic device 100, 0164) (process authentication and update authentication information DB, Figure 13, 1311); and
upon determination that the first authentication level matches the access request, providing the service using the device (may provide account information or may process a transfer function or the like, in association with finance, 0201);
upon a determination that a threshold time duration has elapsed since the first authentication level has been set, cancelling the configured first authentication level for the device (to verify the location change of the electronic device after a point in time when authentication is successful, and, after changing an authentication level based on the variation of a place, to select an authentication method corresponding to the changed authentication level, For example, after a point in time when authentication is successful, the processor may be configured to perform an authentication method corresponding to a relatively low authentication level/a relatively high authentication level, 0105)(the processor 120 of the electronic device 100 may adjust an authentication level according to the time elapsed after point in time when authentication is successful, 0180, Figure 10) (“Section "B" may thus be a second tier of authentication executed after a preset time for section "A" has lapsed, and section "A" may refer to a first tier of authentication executed starting from a point in time after detecting authentication is successful.  Section "C" may utilize a third tier of authentication after the times for both section "B" and section "A" have lapsed”, 0180) (the processor 120 may perform an authentication method, the authentication level of which is the same as the authentication level of the execution-requested application or may perform an authentication method of the relatively low or high authentication level, 0181) (For example, even though the current location is a public location, in the case where the current time is within a specified first time (e.g., within 5 minutes) after authentication is successful, the processor may be configured to apply a relatively low authentication level (or authentication method), 0105).

Claims 4, 14:
With respect to claims 4, 14, Chang et al. discloses wherein cancelling the first authentication comprises:
when a second authentication request is obtained before the threshold time duration has elapsed, maintaining the first authentication level (in the case where the current location is a specified location (e.g., a user's room), if the initial authentication succeeds after entering the corresponding area, the processor may be configured to continuously apply a low authentication level (or authentication method), 0105) (the processor 120 of the electronic device 100 may adjust an authentication level according to the time elapsed after point in time when authentication is successful, 0180, Figure 10) (the processor 120 may perform an authentication method, the authentication level of which is the same as the authentication level of the execution-requested application or may perform an authentication method of the relatively low or high authentication level, 0181).

Claims 5, 15:
With respect to claims 5, 15, Chang et al. discloses wherein maintaining the first authentication level comprises:
reconfiguring a timer when the second authentication request is obtained (the processor 120 of the electronic device 100 may adjust an authentication level according to the time elapsed after point in time when authentication is successful, 0180, Figure 10) (the processor 120 may perform an authentication method, the authentication level of which is the same as the authentication level of the execution-requested application or may perform an authentication method of the relatively low or high authentication level, 0181).

Claims 6, 16:
With respect to claims 6, 16, Chang et al. discloses wherein cancelling the first authentication level comprises:
(the processor 120 of the electronic device 100 may adjust an authentication level according to the time elapsed after point in time when authentication is successful, 0180, Figure 10) (the processor 120 may perform an authentication method, the authentication level of which is the same as the authentication level of the execution-requested application or may perform an authentication method of the relatively low or high authentication level, 0181).

Claims 7, 17:
With respect to claims 7, 17, Chang et al. discloses further comprising configuring a third authentication level for the device when a second authentication request to request a second authentication level is obtained (where the third authentication level is requested, 0068), wherein a number of services matching the second authentication level is less than a number of services matching the first authentication level, and a number of services matching the third authentication level is greater than a number of services matching the first authentication level (the recognizer operating information 142 may store setting information for performing color face authentication depending on a first authentication level, setting information for performing IR face authentication depending on the second authentication level, setting information for performing color face authentication and IR face authentication depending on a third authentication level, 0068).

Claims 8, 18:
With respect to claims 8, 18, Chang et al. discloses further comprising:
when the threshold time duration has elapsed after the first authentication level is set, switching the third authentication level to the second authentication level for the device; and upon a determination that a second threshold time duration has elapsed after the second authentication request is obtained, cancelling the second authentication level (the processor 120 of the electronic device 100 may adjust an authentication level according to the time elapsed after point in time when authentication is successful, 0180, Figure 10) (the processor 120 may perform an authentication method, the authentication level of which is the same as the authentication level of the execution-requested application or may perform an authentication method of the relatively low or high authentication level, 0181) (in the case where the processor 120 operates the second application App_2 at a location (e.g., Korea) in which the electronic device 100 is registered, the processor 120 may perform the authentication method according to the third authentication level; in the case where the processor 120 operates the second application App_2 in an area (e.g., Philippines) in which the electronic device 100 is not registered, the processor 120 may perform the authentication method according to the relatively high fourth authentication level., 0172) (Figures 8, 810, 830).

Claims 9, 19:
With respect to claims 9, 19, Chang et al. discloses wherein a service matching the second authentication level requires a security level lower than a security level of a (the authentication level determination unit 223 may transmit, to the electronic device 100, information including the authentication level, which is lower or higher than the previously requested authentication level, depending on the collected context information, 0195).

Claim 11:
With respect to claim 11, Chang et al. discloses an intelligent service providing apparatus for providing a service based on an authentication level (execution of adaptive authentication, The face recognition authentication method using the IR face image may be associated for operation with the first authentication level or a second authentication level, the security of which is higher than the security of the first authentication level.  0161) (a server device operating method associated with execution of adaptive authentication, Figure 13), the apparatus comprising:
an input interface configured for obtaining a first authentication request to request configuring of a first authentication level for a device, and for obtaining an access request to one of a plurality of services provided using the device (the electronic device 100 may output a screen according to the execution of a first application App_1, The first application App_1 may request a first authentication level in response to detecting execution of the specified function, the first authentication level may include authentication based on user face recognition, 0161) (Determine authentication level, Figure 13, 1305);
a processor configured for configuring the first authentication level for the device in response to the first authentication request, and for determining, in response to the (The processor 120 may perform authentication based on face recognition corresponding to the first authentication level, based on the obtained color face image., 0162)(the processor 120 may change and perform the authentication method according to the authentication level that the execution-requested application or the server device 200 requests, in association with the context information of the electronic device 100, 0164) (process authentication and update authentication information DB, Figure 13, 1311); and
an output interface configured for providing the service using the device, upon determination that the first authentication level matches the access request (may provide account information or may process a transfer function or the like, in association with finance, 0201);
upon a determination that a threshold time duration has elapsed since the first authentication level has been set, cancelling the configured first authentication level for the device (to verify the location change of the electronic device after a point in time when authentication is successful, and, after changing an authentication level based on the variation of a place, to select an authentication method corresponding to the changed authentication level, For example, after a point in time when authentication is successful, the processor may be configured to perform an authentication method corresponding to a relatively low authentication level/a relatively high authentication level, 0105)(the processor 120 of the electronic device 100 may adjust an authentication level according to the time elapsed after point in time when authentication is successful, 0180, Figure 10) (“Section "B" may thus be a second tier of authentication executed after a preset time for section "A" has lapsed, and section "A" may refer to a first tier of authentication executed starting from a point in time after detecting authentication is successful.  Section "C" may utilize a third tier of authentication after the times for both section "B" and section "A" have lapsed”, 0180) (the processor 120 may perform an authentication method, the authentication level of which is the same as the authentication level of the execution-requested application or may perform an authentication method of the relatively low or high authentication level, 0181) (For example, even though the current location is a public location, in the case where the current time is within a specified first time (e.g., within 5 minutes) after authentication is successful, the processor may be configured to apply a relatively low authentication level (or authentication method), 0105). 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 10, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2018/0285544 A1, file date 03/26/2018) in view of CHO et al. (US 2020/0004940 A1, file date 02/22/2018)

Claims 2, 12:
With respect to claims 2, 12, Chang et al. discloses the limitations of claims 1, 11, as addressed. 

Chang et al. does not disclose upon determination that the authentication level does not match the access request, recommending an authentication level matching the access request as claimed. 

However, CHO et al. teaches an electronic device may recommend a biometric recognition suitable for an authentication operation (0007), further comprising: upon determination that the authentication level does not match the access request, recommending an authentication level matching the access request (the electronic device 101 may recommend a biometric recognition method on the basis of the characteristics of an application when user authentication is required during execution of the application., 0136) (the determination module 402, or the output control module 406) may recommend a biometric recognition method on the basis of the security level of the executed application in operation 1403, 0137-0139).

Chang et al. and CHO et al. are analogous art because they are from the same field of endeavor of user authentication levels.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use CHO et al. in Chang et al. for further comprising: upon determination that the authentication level does not match the access request, recommending an authentication level matching the access request as claimed for 

Claims 10, 20:
With respect to claims 10, 20, Chang et al. discloses the limitations of claims 7, 17, as addressed. 

Chang et al. discloses wherein the first authentication request comprises fingerprint recognition or face recognition, wherein the second authentication request includes touch recognition, speech recognition, or gesture recognition (fingerprint sensor-based fingerprint authentication method, an iris sensor-based iris authentication method, or the like, 0005) (the recognizer operating information 142 may store setting information for performing color face authentication depending on a first authentication level, setting information for performing IR face authentication depending on the second authentication level, setting information for performing color face authentication and IR face authentication depending on a third authentication level, 0068).

CHO et al. teaches wherein the first authentication request includes fingerprint recognition or face recognition, wherein the second authentication request includes (When authentication is required, the electronic device 101 may recommend a biometric recognition method on the basis of the security level, when an application (e.g., a web browser) having a first security level (e.g., a low security level) is executed, the electronic device 101 may recommend (1500) a biometric recognition method (e.g., an iris recognition method 1502, a fingerprint recognition method 1504, and a face recognition method 1506), an application (e.g., a banking application) having a second security level (e.g., a high security level) is executed, the electronic device 101 may recommend (1510) a biometric recognition method (e.g., an iris recognition method 1512 or a fingerprint recognition method 1514) corresponding to a second group as an authentication (0138-0139, Figure 15A, 15B).

Chang et al. and CHO et al. are analogous art because they are from the same field of endeavor of user authentication levels.

The motivation for combining Chang et al. and CHO et al. is recited in claims 2, 12.  






Response to Remarks/Arguments
Applicant's arguments filed on November 11, 2021 have been fully considered but they are not persuasive.  In the remarks, Applicant argues that:

Claims 1 and 11:
(1) Cited sections of Chang reveal that Chang simply describes changing an authentication level based on time elapsing after a point in which authentication is successful. See Chang, at paragraphs 105 and 180. FIG. 10 of Chang, Chang describes adjusting an authentication level according to the time elapsed after a point in time when authentication is successful is not the same as upon a determination that a threshold time duration has elapsed after the first authentication level has been set, cancelling the configured first authentication level for the device since a successful authentication has nothing to do with setting an authentication level.  Chang does not disclose, teach, or suggest upon a determination that a threshold time duration has elapsed after the first authentication level has been set, cancelling the first authentication level, as required by the amended claim language.

In response to remark/argument (1), Examiner respectfully disagrees.  Chang et al. discloses “For example, even though the current location is a public location, in the case where the current time is within a specified first time (e.g., within 5 minutes) after authentication is successful, the processor may be configured to apply a relatively low 

a point in time after detecting authentication is successful.  Section "C" may utilize a third tier of authentication after the times for both section "B" and section "A" have lapsed” (0180), “For example, after a point in time when authentication is successful, the processor may be configured to perform an authentication method corresponding to a relatively low authentication level/a relatively high authentication level, 0105)(the processor 120 of the electronic device 100 may adjust an authentication level according to the time elapsed after point in time when authentication is successful, 0180, Figure 10) (the processor 120 may perform an authentication method, the authentication level of which is the same as the authentication level of the execution-requested application or may perform an authentication method of the relatively low or high authentication level, 0181).  Examiner holds that Chang et al. discloses “upon a determination that a threshold time duration has elapsed after the first authentication level has been set, cancelling the first authentication level, as required by the amended claim language.
Therefore, Examiner maintains that Chang et al. does teach and suggest this limitation.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helai Salehi whose telephone number is 571-270-7468.  The examiner can normally be reached on Monday - Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu, can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HELAI SALEHI/
Examiner, Art Unit 2433
/William J. Goodchild/Primary Examiner, Art Unit 2433